658 S.E.2d 483 (2008)
Tom I. DAVIS, II, Co-Administrator of the Estate of Zachary Kyle Davis (Deceased); and Bobby Buff, Co-Administrator of the Estate of Zachary Kyle Davis (Deceased)
v.
SGT. PEPPERS RESTAURANT AND BAR, INC.; O'Charley's, Inc.; John S. Brown; Gregory A. Brown; and Terry C. Brown.
No. 535P07.
Supreme Court of North Carolina.
January 24, 2008.
Forrest A. Ferrell, Jeffry T. Mackie, Hickory, Jason White, for Davis and Buff.
Mel J. Garofalo, Lucian P. Sbarra, Margaret M. Kingston, Charlotte, C. Kailani Memmer, for O'Charley's Inc.
John T. Jeffries, Janiere E. Taylor, Charlotte, for Sgt. Peppers Restaurant & Bar.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 5th day of November 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of January 2008."